DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 8/24/22 is acknowledged.  The traversal is on the ground(s) that the groups do not have a lack of unity of invention.  This is not found persuasive because Yarbrough (2017/0082089) teaches a strip comprising a core layer of fibers attached to a resin layer (abstract and paragraph 33).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected strip, spar cap and turbine blade, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by 
Yarbrough (US 2017/0082089).
Regarding claim 1, Yarbrough teaches a pultrusion process for making a pultruded strip (figure 4 #100) suitable for stacking with one or more similar strips (as seen in figure 4, multiple #100s) to form a spar cap for a wind turbine blade (paragraph 31), the process comprising: drawing resin-coated reinforcing fibers through a pultrusion die (figure 7 entrance to component 220) in a process direction to form a core (112) of the strip (paragraphs 33 and 40); and applying further resin (by component 18) to one or more surfaces of the core to form a sacrificial resin layer (118) defining an adherend surface of the strip (paragraphs 33 and 40).

	Regarding claim 3, Yarbrough teaches at least partially curing the resin in the core of the strip before applying the further resin (claims 14).
	
	Regarding claim 4, the teachings of Yarbrough are disclosed above. Yarbrough further teaches the that resin is applied (from component 118) after the components enter the die, thereby making the resin application downstream from the pultrusion die.

	Regarding claims 5-6, the teachings of Yarbrough are disclosed above. Yarbrough further teaches drawing the core into a first entrance of the die (component 220), applying the further resin within component #220 and then exiting through a second opening in component #220 and a further pultrusion die (206) as seen in figure 7. Therefore the core with the applied further resin is put through a second pultrusion die (206). It is further noted that the core is shaped by the entrance to component 220 (first portion of the die) and the combined core and sacrificial layer would be shaped by the exit of component 220 and die 206 (second portion of the die) with the further resin being applied between these two portions.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the allowable subject matter is a pultrusion process which requires removing resin from the sacrificial layer to activate the adherend surface.
Yarbrough (US 2017/0082089) and Pringle (CA 2516878) teach a pultrusion process for making a pultruded strip suitable for stacking with one or more similar strips to form a spar cap for a wind turbine blade, the process comprising: drawing resin-coated reinforcing fibers through a pultrusion die in a process direction to form a core of the strip; and applying further resin to one or more surfaces of the core to form a sacrificial resin layer defining an adherend surface of the strip. The references do not teach removing resin from the sacrificial layer to activate the adherend. It would not have been obvious to one of ordinary skill in the art to remove part of the adhesive to make the substance more adhesive. This teaches away from any teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748